Exhibit 99 EMPLOYMENT AGREEMENT THIS AGREEMENT is entered into this 21st day of October, 2008 (the “Effective Date”) by and between A. J. Smith Federal Savings Bank (the “Bank”), a corporation organized under the laws of the State of Illinois, with its office at 14757 S. Cicero Avenue, Midlothian, Illinois, and Lyn G. Rupich (the “Employee”).Any reference to the “Company” herein shall refer to AJS Bancorp, Inc., the holding company of the Bank. WHEREAS, the Bank and the Employee entered into an employment agreement dated the 18th day of October 2005 (“Prior Agreement”), pursuant to which the Employee was employed as the President of the Bank and the Company; and WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), effective January 1, 2005, requires deferred compensation arrangements, including those set forth in employment agreements, to comply with its provisions and restrictions and limitations on payments of deferred compensation and the Prior Agreement was intended to comply with its provisions; and WHEREAS, the final regulations have been issued under Code Section 409A and the Bank desires to update the Prior Agreement to incorporate the requirements of the final regulations; and WHEREAS, the Board of Directors of the Bank and the Employee believe it is in the best interests of the Bank to enter into a new employment agreement (the “Agreement”) in order to reinforce and reward the Employee for her service and dedication to the continued success of the Bank and to update the provisions for the final regulations under Code Section 409A; and WHEREAS, the parties hereto desire by this writing to set forth the terms of the continuing employment relationship of the Bank and the Employee. NOW, THEREFORE, it is AGREED as follows: 1.Employment.During the term of her employment hereunder, the Employee shall serve as the President/Chief Operating Officer of the Bank. The Employee shall render such administrative and management services for the Bank as are currently rendered and as are customarily performed by persons situated in a similar executive capacity. The Employee shall also promote, by entertainment or otherwise, as and to the extent permitted by law, the business of the Bank. The Employee’s other duties shall be such as the Board of Directors (the “Board”) of the Bank may from time to time reasonably direct, including normal duties as an officer of the Bank. 2.Base Compensation.The Bank agrees to pay the Employee during the term of this Agreement a salary at the rate of $138,000 per annum (the “Base Salary”). The Board shall review, not less often than annually, the rate of the Employee’s salary, and in its sole discretion may decide to increase (but not decrease) her Base Salary. Any such increase in the Base Salary shall become the Base Salary for all purposes under this Agreement. Such Base Salary shall be payable in cash no less frequently than monthly (the monthly amount shall be referred to as the Exhibit 99 “monthly Base Salary”) or in accordance with the normal payroll practices of the Bank, as such may be changed from time to time. The Employee shall share in normal salary increases at a rate not less, but may be more, than the higher of the senior management employees average percentage increases or the average of all employees percentage increases afforded to all employees of the Bank. In both cases indicated above, the averages are exclusive of the percentage increase afforded to the CEO.Notwithstanding the foregoing, following a Change in Control (as defined in Section 10(a)(3) of this Agreement), the Board shall continue to annually review the rate of the Employee’s Base Salary, and shall increase said rate of Base Salary by a percentage which is not less than the average annual percentage increase in Base Salary that the Employee received over the three calendar years immediately preceding the year in which the Change in Control occurs. 3.Discretionary Bonuses.The Employee shall participate in an equitable manner with all other senior management employees of the Bank in discretionary bonuses that the Board may award from time to time to the Bank’s senior management employees. No other compensation provided for in this Agreement shall be deemed a substitute for the Employee’s right to participate in such discretionary bonuses.Notwithstanding the foregoing, following a Change in Control, the Employee shall receive discretionary bonuses that are made no less frequently than, and in annual amounts not less than, the average annual discretionary bonuses paid to the Employee during each of the three calendar years immediately preceding the year in which such Change in Control occurs. 4.Benefit Plans and Expenses. (a)Participation in Retirement, Medical and Other Plans.During the term of this Agreement, the Employee shall participate in any plan that the Bank maintains for the benefit of its employees if the plan relates to (1) pension, profit-sharing, or other retirement benefits, or (ii) medical insurance or the reimbursement of medical or dependent care expenses. (b)Employee Benefits; Expenses.The Employee shall be eligible to participate in any fringe benefits which are or may become available to the Bank’s senior management employees, including for example: any stock option or incentive compensation plans, and any other benefits which are commensurate with the responsibilities and functions to be performed by the Employee under this Agreement.In addition, during the term of this Agreement, the Bank shall provide Employee with an automobile suitable to her position as President and Chief Operating Officer of the Bank.At the time of execution of this Agreement, the Executive is leasing an automobile and the Bank has agreed to make the lease payments for the duration of the lease period.Following the expiration of the lease period, the Bank shall either purchase or lease (in the name of the Bank) a new automobile of similar quality for the use of Executive.The Bank shall reimburse the Employee for her reasonable out-of-pocket expenses incurred in connection with the performance of her duties under this Agreement upon substantiation of such expenses, in accordance with the policies of the Bank, provided that such reimbursement occur no later than the end of the year following the year in which the expense was incurred. 2 Exhibit 99 5.Term. The Bank hereby employs the Employee, and the Employee hereby accepts such employment under this Agreement, for the period commencing on the Effective Date and ending thirty-six months thereafter (or such earlier date as is determined in accordance with Section 9). Additionally, on each annual anniversary date from the Effective Date, the Employee’s term of employment shall be extended for an additional one-year period beyond the then effective expiration date, provided the Board determines in a duly adopted resolution that the performance of the Employee has met the Board’s requirements and standards, and that this Agreement shall be extended. Only those members of the Board of Directors who have no personal interest in this Employment Agreement shall discuss and vote on the approval and subsequent renewal of this Agreement. 6.Loyalty: Noncompetition. (a)During the period of her employment hereunder and except for illnesses, reasonable vacation periods, and reasonable leaves of absence, the Employee shall devote all her full business time and attention to the performance of her duties hereunder; provided, however, from time to time, the Employee may serve on the boards of directors of, and hold any other offices or positions in, companies or organizations, which will not present any conflict of interest with the Bank or any of its subsidiaries or affiliates, or unfavorably affect the performance of the Employee’s duties pursuant to this Agreement, or will not violate any applicable statute or regulation. During the term of her employment under this Agreement, the Employee shall not engage in any business or activity contrary to the business affairs or interests of the Bank, or be gainfully employed in any other position or job other than as provided above. (b)Nothing contained in this Paragraph 6 shall be deemed to prevent or limit the Employee’s right to invest in the capital stock or other securities of any business dissimilar from that of the Bank, or, solely as a passive or minority investor, in any business. 7.Standards. The Employee shall perform her duties under this Agreement in accordance with such reasonable standards as the Board may establish from time to time. The Bank will provide the Employee with the working facilities and staff customary for similar executives and necessary for her to perform her duties. 8.Vacation, Sick and Other Leave. At such reasonable times as the Board shall in its discretion permit, the Employee shall be entitled, without loss of pay, to absent herself voluntarily from the performance of her employment under this Agreement, all such voluntary absences to count as vacation time, provided that: (a)The Employee shall be entitled to an annual vacation in accordance with the policies that the Board periodically establishes for senior management employees of the Bank. The Employee shall not receive any additional compensation from the Bank on account of her failure to take vacation leave, and the Employee shall not accumulate unused vacation leave from one fiscal year to the next, except to the extent authorized by the Board. (b)In addition, the Employee shall be entitled to an annual sick leave benefit as established by the Board. In the event any sick leave benefit shall not have been used during 3 Exhibit 99 any year, such leave shall not accrue to subsequent years, except to the extent authorized by the Board. (c)In addition to the aforesaid paid vacations, the Employee shall be entitled, without loss of pay, to absent herself voluntarily from the performance of her employment with the Bank for such additional periods of time and for such valid and legitimate reasons as the Board may in its discretion determine. Further, the Board may grant to the Employee a leave or leaves of absence, with or without pay, at such time or times and upon such terms and conditions as such Board in its discretion may determine. 9.Termination and Termination Pay.Subject to Section 10 hereof, the Employee’s employment hereunder may be terminated under the following circumstances: (a)Death. The Employee’s employment under this Agreement shall terminate upon her death during the term of this Agreement, in which event the Employee’s beneficiary or beneficiaries, or her estate, shall be entitled to receive the compensation due the Employee through the last day of the calendar month in which her death occurred.
